                                                  Case 4:20-cv-02464-HSG Document 5 Filed 04/14/20 Page 1 of 1



                                       David S. Levin (CA Bar No. 156336)
                                  1    LEVIN LAW FIRM
                                       405 Sherman Ave
                                  2    Palo Alto, CA 94306-1827
                                       Telephone: (650) 858-8500
                                  3    david@levinlawfirm.com
                                  4    Attorneys for Plaintiff,
                                       Burning Man Project
                                  5
                                                                        UNITED STATES DISTRICT COURT
                                  6
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  7
                                         BURNING MAN PROJECT
                                  8
                                                                Plaintiff(s)                        Case No. 3:20-CV-02464
                                                 v.
                                  9                                                                 CONSENT OR DECLINATION
                                         U.S. DEPT. OF THE INTERIOR BUREAU OF                       TO MAGISTRATE JUDGE
                                  10                                                                JURISDICTION
                                         LAND MANAGEMENT et. al.
                                  11                              Defendant(s).

                                  12
                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
Northern District of California
 United States District Court




                                  13   or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                       jurisdiction in this matter. Sign this form below your selection.
                                  14

                                  15       ☐ Consent to Magistrate Judge Jurisdiction

                                  16           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                       United States magistrate judge conduct all further proceedings in this case, including trial and
                                  17
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  18   United States Court of Appeals for the Ninth Circuit.

                                  19           OR

                                  20       ☒ Decline Magistrate Judge Jurisdiction
                                  21
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  22   magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                       be reassigned to a United States district judge.
                                  23

                                       DATE:    April 14, 2020                               NAME:
                                                                                                       David S. Levin
                                  24
                                                                                    COUNSEL FOR
                                  25                                                (OR “PRO SE”):     Plaintiff, Burning Man Project

                                  26
                                                                                                       /s/ David S. Levin
                                  27

                                  28
